DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 05/17/2021 has been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, a system for determining the position of a flow of melt within an injection molding system, Claims 1-11, in the reply filed on 04/20/2022 is acknowledged. The traversal is on the ground(s) that
“The Examiner also identifies the applicant's "switch" as being identical to Kurihara's "pressure sensor". However, a switch and a sensor are not identical devices. Sensors create signals that require conditioning for activities to occur. A switch on the other hand is merely a contact closure which actuates an activity. Kurihara recognizes this as well in his paragraph [0214] where "the pressure sensor 45 outputs the signal to the valve control switch circuit 452". The contribution over the prior art (Kurihara) presented by the applicant is that the need for signal conditioning is eliminated.” (page 4)
These are not found persuasive because:
Kurihara teaches that “the pressure sensor 45 outputs the signal to the valve control switch circuit 452a when the pressure detecting pin 451a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin. Thereby, the valve control switch circuit 452 a is closed to open the valve 433a” in Pa [0214]. Thus, Kurihara’s pressure sensor 45 and valve control switch circuit 452a have a function of opening the valve 433a according to detection of the melt front of the molten resin. Since the claim does not specifically require any structure of the switch, in view of the general function, the pressure sensor 45 and the valve control switch circuit 452a would correspond to the switch. Thus, the technical feature of the claim is not special technical feature as it does not make a contribution over the prior art in view of Kurihara and the requirement is still deemed proper and is therefore made FINAL.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al. (US 2006/0237874-of record).

With respect to claim 1, Kurihara teaches a system for determining the position of a flow of melt within an injection molding system (“the pressure detecting pin 451 a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin”, Pa [0214] and Fig. 8) comprising:
a switch (“the pressure sensor 45” and “the valve control switch circuit 452a”, Pa [0214] and Fig. 8);
a pin (“pressure detecting pin 451a”) that actuates said switch (“the valve control switch circuit 452a”) (“the pressure sensor 45 outputs the signal to the valve control switch circuit 452a when the pressure detecting pin 451a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin. Thereby, the valve control switch circuit 452a is closed to open the valve 433a”, Pa [0214]);
said pin (“pressure detecting pin 451a”) has a first end (the upper end) positioned closer to the anticipated flow path of the melt and a second end (the lower end) that is positioned to be in contact with said switch (“the pressure sensor 45” and “the valve control switch circuit 452a”) (Fig. 8 shows a first end of pressure detecting pin 451a within mold cavity 302, while the second end contacts the pressure sensor 45.); such that when melt enters the anticipated flow path, said pin (“451a”) is pushed to activate said switch (“the pressure sensor 45 outputs the signal to the valve control switch circuit 452 a when the pressure detecting pin 451 a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin. Thereby, the valve control switch circuit 452 a is closed to open the valve 433 a”, Pa [0214]).

With respect to claim 2, Kurihara as applied to claim 1 above further teaches that said first end is located within the anticipated flow path of the melt (Fig. 8).

With respect to claim 3, Kurihara as applied to claim 1 above further teaches that said first end is in contact with another movable element (“the melt”) that is within the anticipated flow path of the melt (“cavity 302”) (“the pressure detecting pin 451a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin.”, Pa [0214]).

With respect to claim 6, Kurihara as applied to claim 1 above further teaches that said pin is located within a mold cavity (“302”) (Fig. 8).

With respect to claim 8, Kurihara as applied to claim 1 above further teaches that activation of said switch closes or opens a circuit to trigger an event (“the valve control switch circuit 452 a is closed to open the valve 433 a, and the oil pressure being applied to the oil hydraulic circuit 432 a is transferred to the oil hydraulic circuit 434 a. As a result, the oil hydraulic device 421 a is started to project the movable pin 41a through the cylinder shaft 422 a.”, Pa [0214]).

With respect to claim 9, Kurihara as applied to claim 1 above further teaches that actuation of said switch closes or opens a circuit to trigger a velocity to pressure transfer (“the valve control switch circuit 452 a is closed to open the valve 433 a, and the oil pressure being applied to the oil hydraulic circuit 432 a is transferred to the oil hydraulic circuit 434 a. As a result, the oil hydraulic device 421 a is started to project the movable pin 41a through the cylinder shaft 422 a.”, Pa [0214]).

With respect to claim 10, Kurihara as applied to claim 1 above further teaches that actuation of said switch triggers a relay to control outputs from said relay (“the valve control switch circuit 452 a is closed to open the valve 433 a, and the oil pressure being applied to the oil hydraulic circuit 432 a is transferred to the oil hydraulic circuit 434 a. As a result, the oil hydraulic device 421 a is started to project the movable pin 41a through the cylinder shaft 422 a.”, Pa [0214]).

With respect to claim 11, Kurihara as applied to claim 1 above further teaches that actuation of said switch closes or opens a circuit to trigger opening or closing valve gate pins in a hot runner mold (“the valve control switch circuit 452 a is closed to open the valve 433 a, and the oil pressure being applied to the oil hydraulic circuit 432 a is transferred to the oil hydraulic circuit 434 a. As a result, the oil hydraulic device 421 a is started to project the movable pin 41a through the cylinder shaft 422 a.”, Pa [0214]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2006/0237874-of record) as applied to claim 1 above, and further in view of Kawasaki et al. (US 6,345,974).

With respect to claim 4, Kurihara as applied to claim 1 above does not specifically teach that said pin is an ejector pin.
In the same field of endeavor, an injection mold, Kawasaki teaches that the injection mold B can be divided into the fixed-side mold plate 12 and the variable-side mold plate 13 which form a cavity 12 a, and an ejector pin 24 with a pressure sensor (hereinafter referred to as an ejector pin) which extrudes a molded component out of the core 13 a at the opening of the injection mold B is disposed to the ejector plate 21 (Co 3 li 62-63, Co 4 li 7, 16-19 and Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kurihara with the teachings of Kawasaki and substitute the ejector pin and the ejector plate for the pressure detecting pin 451a in order to configure the pin to extrude a molded component out of the mold as well as to detect the melt front of the molten resin.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2006/0237874-of record) as applied to claim 1 above.

With respect to claim 5, Kurihara as applied to claim 1 above does not specifically teach that said pin moves 0.15 mm to activate said switch. However, Kurihara shows that the head of the pressure detecting pin 451a is projected in the initial stage to the mold cavity 302 (Fig. 8, Pa [0206]) and further teaches that the pressure sensor 45 outputs the signal to the valve control switch circuit 452 a when the pressure detecting pin 451 a situated at the predetermined position of upstream side of the movable pin 45 detects the melt front of the molten resin (Pa [0214]). Thus, one would have found it obvious to select the optimum height of the portion of the pressure detecting pin 451a which is projected to the mold cavity in the initial stage in order to detect the melt front of the molten resin by moving to activate said switch. 

With respect to claim 7, Kurihara in Fig. 8 as applied to claim 1 above does not specifically teach that said pin is located along a runner system.
In another embodiment, Kurihara further teaches that the pressure transfer pin 46 b is positioned at the cavity surface that opposes to the gate 312 (Pa [0220]) and the pressure of the molten resin injected from the gate 312 is applied to the pressure transfer pin 46 b, thereby, the pressure transfer pin 46 b applies the pressure to the oil hydraulic device 431 b to enhance the pressure of the oil hydraulic circuit 432 b being communicated with the oil hydraulic device 431 b while opposing the resistance from the spring 46 bb (Pa [0221]), and the pressure control valve is opened to transfer the pressure of the oil hydraulic circuit 432 b to the oil hydraulic circuit 434 b when the pressure of the oil hydraulic circuit 432 b becomes the designated value, thereby, the oil hydraulic device 421 b is started to push up the movable pin 41 b (Pa [0223]). Thus, one would have found it obvious to position the pin near the gate in order to detect the pressure of the molten resin injected from the gate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742